            Case MDL No. 2942 Document 692 Filed 07/14/20 Page 1 of 3



                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION


                    SUPPLEMENTAL NOTICE OF HEARING SESSION


Pursuant to the order of the United States Judicial Panel on Multidistrict Litigation filed on June 26,
2020, supplemental notice is hereby given regarding the July 30, 2020, hearing session scheduled
to consider various matters under 28 U.S.C. § 1407.

ORAL ARGUMENT:

       •       THE PANEL WILL HEAR ORAL ARGUMENT BY VIDEOCONFERENCE
               USING THE ZOOM MEETING APP. Oral argument will be conducted in
               morning and afternoon sessions.

       •       Oral argument in the morning session will begin at 9:30 a.m. (All times are Eastern
               Daylight Time.) The Panel will hear argument in the following dockets, in the
               following order, at this session:

                       MDL NO. 2942 – IN RE: COVID-19 BUSINESS INTERRUPTION
                       PROTECTION INSURANCE LITIGATION

                       MDL NO. 2945 – IN RE: AHERN RENTALS, INC., TRADE SECRET
                       LITIGATION

                       MDL NO. 2946 – IN RE: INCLUSIVE ACCESS COURSE MATERIALS
                       ANTITRUST LITIGATION

                       MDL NO. 2947 – IN RE: LOWE’S COMPANIES, INC., FAIR LABOR
                       STANDARDS ACT (FLSA) AND WAGE AND HOUR LITIGATION

                       MDL NO. 2948 – IN RE: TIKTOK, INC., CONSUMER PRIVACY
                       LITIGATION

       •       Oral argument in the afternoon session will begin at 1:00 p.m. The Panel will hear
               argument in any docket scheduled for the morning session that was not able to be
               completed at that session. The Panel then will hear argument in the following
               dockets, in the following order:

                       MDL NO. 2949 – IN RE: PROFEMUR HIP IMPLANT PRODUCTS
                       LIABILITY LITIGATION
    Case MDL No. 2942 Document 692 Filed 07/14/20 Page 2 of 3



             MDL NO. 2951 – IN RE: SECONDARY TICKET MARKET REFUND
             LITIGATION

             MDL NO. 2953 – IN RE: COVIDIEN HERNIA MESH PRODUCTS
             LIABILITY LITIGATION

             MDL NO. 2950 – IN RE: PAYCHECK PROTECTION PROGRAM (PPP)
             AGENT FEES LITIGATION

             MDL NO. 2944 – IN RE: JPMORGAN CHASE PAYCHECK
             PROTECTION PROGRAM LITIGATION

             MDL NO. 2952 – IN RE: BANK OF AMERICA PAYCHECK
             PROTECTION PROGRAM LITIGATION

             MDL NO. 2954 – IN RE: WELLS FARGO PAYCHECK PROTECTION
             PROGRAM LITIGATION

•     The use of videoconference technology for presentation of oral argument is not
      normal Panel practice. In light of the ongoing COVID-19 pandemic, the Panel and
      Panel staff are making the time and resource intensive arrangements necessary to
      conduct a virtual hearing in an efficient and effective manner. The Panel plans to
      return to its practice of in-person hearings when it becomes practicable to do so. To
      ensure the manageability of the Zoom hearing, only counsel presenting oral
      argument will be provided access to the videoconference during the designated
      time[s]. Counsel presenting oral argument at the afternoon session should not sign
      into the morning session. Likewise, counsel presenting argument at the morning
      session should not sign into the afternoon session, unless counsel is presenting
      argument in a docket that has been continued from the morning session.

•     A transcript of the oral argument will be filed in each docket when it becomes
      available. Parties who wish to order a transcript may do so by completing a transcript
      request form at https://www.dcd.uscourts.gov/content/request-transcript and selecting
      Sara Wick as the court reporter.

•     Non-arguing counsel, members of the press, and the general public may access
      live audio of the oral argument by dialing (877) 411-9748 and using access code
      1892547. All participants on the conference call will be muted and should not
      attempt to unmute themselves. Participants should be aware that the conference call
      will not be connected to the Zoom hearing until oral argument begins, which may not
      occur precisely at the scheduled time. Participants will hear silence until connected
      to the Zoom hearing. If there is a technical issue and the conference call is
      disconnected, Panel staff will attempt to reinitiate the conference call promptly. If
      this occurs, participants should dial back into the conference call.

•     All recording of the Hearing Session is prohibited.
    Case MDL No. 2942 Document 692 Filed 07/14/20 Page 3 of 3




•     The Panel has allocated argument times for the dockets listed above for oral
      argument. Counsel who submitted a Notice of Presentation or Waiver of Oral
      Argument and indicated an intent to present oral argument do not automatically
      receive argument time. Per Panel practice, argument time will be allocated to avoid
      multiple counsel presenting argument advocating a common position.

•     All counsel who are allocated argument time will be required to attend one of
      several Zoom oral argument preparation sessions that the Panel staff will
      conduct during the week of July 20, 2020. The purpose of these sessions is to:
      (a) ensure that counsel are technologically prepared to participate in the
      videoconference; (b) inform counsel how the Panel intends to conduct oral argument;
      and (c) inform counsel of the procedures and protocols they will be expected to
      follow during the videoconference.

•     Panel staff will email counsel who filed a Notice of Presentation or Waiver of Oral
      Argument and indicated an intent to present oral argument: (a) the dates and times
      of the Zoom oral argument preparation sessions; (b) login information for those
      sessions; (c) additional information regarding the conduct of oral argument during
      the videoconference; and (d) the Panel’s allocation of argument times.

•     If counsel wish to make a substitution, either as to counsel designated to argue on
      behalf of a particular party or with respect to a position advocated by multiple parties,
      counsel must file a Notice of Substitution no later than July 17, 2020. After that
      date, no substitutions will be permitted absent extraordinary circumstances.



                                      FOR THE PANEL:



                                      John W. Nichols
                                      Clerk of the Panel
